Citation Nr: 0415694
Decision Date: 06/17/04	Archive Date: 09/01/04

DOCKET NO. 99-15 077                        DATE JUN 17 2004

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for a psychotic disorder.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from October 1981 to May 1982.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The case returns to the Board following a remand to the RO in November 2000.

FINDINGS OF FACT

1. The RO has provided all required notice and obtained all relevant evidence necessary for the equitable disposition of the veteran's appeal.

2. There is no evidence of psychosis in service or within the presumptive period, and no evidence of a current diagnosis of a psychotic disorder that is not associated with the veteran's use of drugs and alcohol.

CONCLUSION OF LAW

Service connection for a psychotic disorder is not established. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement for a well-grounded claim, enhanced VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development. VA promulgated regulations that implement these statutory changes. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

- 2



Review of the claims folder reveals compliance with the VCAA. That is, by letters dated in February 2003 and September 2003, the RO advised the veteran of the evidence needed to substantiate his claim, of the evidence VA was required to obtain, and of the evidence V A would assist him in obtaining if he provided the necessary information and authorizations. Therefore, the Board is satisfied that the RO has provided all required notice pursuant to the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court of Appeals for Veterans Claims (Court) states that VCAA notice must be provided before the initial unfavorable determination by the RO. Pelegrini v. Principi, 17 Vet. App. 412 (2004). In this case, the veteran's claim for service connection was received in October 1998, and the initial adverse determination was issued in December 1998, years before the enactment of the VCAA, such that providing notice of VCAA requirements prior to the initial determination was impossible. In any event, as the Board has already determined that the veteran has received all required VCAA notice, as well as all required assistance, as discussed below, any failure to follow Pelegrini in this case results in no prejudice to the veteran and therefore constitutes harmless error. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take due account of the rule of prejudicial error when considering compliance with VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has not been harmed by an error in a Board determination, the error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall take due account of the rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or defect in a Board decision that does not affect the merits of the issue or substantive rights of the appellant will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA notice consistent with
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence

- 3 



in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." This new "fourth element" of the notice requirement comes from the language of38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letters to the veteran do not specifically contain the "fourth element," the Board finds that the veteran was otherwise fully notified of the need to give to VA any evidence pertaining to his claim. The letters specifically identified certain evidence that the RO would secure. It also asked the veteran to identify any other private, VA, or military medical treatment, as well as any other information or evidence he wanted the RO to secure. In addition, the letters ask the veteran to provide any other additional evidence. The RO has properly pursued obtaining all evidence described by the veteran. All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). In this case, the Board finds no indication of defective notice that is prejudicial to the veteran, such that proceeding to evaluate the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder contains private medical records and the report of a VA examination dated in May 2003, as well as various statements from the veteran. 38 U.S.C.A. § 5103A. See Charles v. Principi, 16 Vet. App. 370 (2002). The Board notes that the veteran provided authorizations to obtain additional medical evidence. In a December 2001 letter, the RO informed the veteran that it had not received medical records from Dr. Farmer, Dr. Lucas, or Dr. Dreyfus. In reports of contact dated later that month, it was noted that the veteran asked the RO to proceed to adjudicate his appeal without records from Dr. Lucas or Dr. Farmer. In fact, a November 2001 report of contact shows that the veteran stated that Dr. Farmer was no longer in practice and he could not locate his records. A May 2002 report of contact relates the veteran's report that Dr. Dreyfus moved to an unknown address. He asked the RO to proceed and decide the claim based on the evidence of record. In a September 2003 statement received in

-4



response to the RO's supplemental statement of the case, the veteran indicated that he had no additional evidence. The Board finds that the RO has properly attempted to obtain all evidence as authorized by the veteran. There is no indication that additional relevant evidence remains outstanding. This, the Board is satisfied that the duty to assist has been met.

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003). Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34F.3d 1039,1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychoses).

- 5 



No compensation shall be paid if the disability is a result of the veteran's abuse of alcohol or drugs. 38 U.S.C.A. § 1131. The law precludes compensation in two situations: 1) for primary alcohol abuse disabilities, i.e. alcohol abuse disability arising during service from voluntary and willful drinking to excess; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse. Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001). The law does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability. Id. at 1381. However, there must be clear medical evidence establishing that the alcohol or drug abuse disability was caused by a veteran's primary service-connected disability. Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b).

Review of the evidence of record found that the veteran was evaluated in service for depression. Notes dated in April 1982 indicated that the problems stemmed from administrative trouble with his unit and his family due to his drug use. No psychiatric illness was found. The veteran opted not to undergo a separation examination. He was discharged in May 1982.

Beginning in October 1983, the veteran had numerous VA and private hospitalizations. Diagnoses included rule out PCP or mixed drug psychosis and rule out functional psychosis (paranoid-type schizophrenia); unspecified substance delusional disorder; bipolar-type schizoaffective disorder; schizoaffective disorder and polysubstance abuse; crack dependence, alcohol dependence, and paranoid schizophrenia with psychotic features; and schizoaffective disorder and alcoholism.

The veteran was afforded a VA psychiatric examination in May 2003. The examination report included a comprehensive review and discussion of all the evidence of record. The diagnoses were polysubstance dependence and psychosis not otherwise specified. However, in discussing his findings, the examiner stated

- 6



that, based on review of the record, the veteran's psychotic symptoms were always associated with the use of drugs and alcohol. He had no extended period of time in which he was known to be clean and sober. Therefore, the examiner opined that, until the veteran is known to be clean and sober and followed regularly by a psychiatrist, it cannot be clearly determined ifhe has a psychotic illness that is not caused by the drugs and alcohol. He noted that the veteran's mental status examination was not consistent with what would be expected of a chronic schizophrenic of 20 years who had been noncompliant with medications and on drugs and alcohol much of the time.

Based on this record, the Board finds that the preponderance of the evidence is against service connection for a psychotic disorder. ld. First, the Board notes that there is no evidence of psychosis within one year after the veteran's discharge from service. Therefore, the presumption of in-service incurrence for chronic disorder is not for application. 38 C.F.R. § 3.307(a).

Second, the Board finds that direct service connection is not demonstrated. Specifically, service connection requires a diagnosis of a current disability. Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In this case, although the veteran has numerous diagnoses, the May 2003 VA examiner determined that it is currently impossible to diagnose the veteran as having any psychotic disorder that is not caused by drugs and alcohol use. That examiner reviewed the entire record and found that the veteran's psychotic symptoms only manifest with drug and alcohol use, and that he had no extended time of sobriety necessary to determine whether a psychotic disorder exists separately from the polysubstance abuse. The Board finds this opinion, which is based on examination of the veteran and thorough review of the record, to be particularly probative and credible. The Board has a duty to analyze the credibility and probative value of the evidence of record. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362,367 (2001); Owens v. Brown, 7 Vet. App. 429,433 (1995). As discussed above, compensation is not payable for disability due to the use of drugs and alcohol, except in certain situations, none of which are present in this case. 38 U.S.C.A. § 1131; Allen, 237 F.3d at 1376. In the absence of evidence of current psychotic disorder that is compensable under VA law and

- 7 



regulation, the Board finds that the preponderance of the evidence is against service connection. 38 D.S.C.A. § 5107(b). The appeal is denied.

ORDER

Service connection fora psychotic disorder is denied.

BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

-8




